Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2330215 (Heaggans).
Heaggans teaches a footwear protector (protector device as shown in figures 4-6), comprising:
an elastic layer (band 20 is made out of neoprene (see page 7, lines 6-11) which inherently has elastic properties);
an abrasion-resistant layer (rubber sole 22) coupled with the elastic layer;
a plurality of fastener layers coupled with the elastic layer (hook and loop fasteners 28, see figure 6 which shows them at both ends of the band 20); and
a coupler (ventilation holes 26)  coupled with at least one of the layers and configured to couple with a portion of footwear (holes 26 can inherently be used to couple the protector to a portion of a shoe (e.g. the hole could be tied to an eyelet or edge of a portion of footwear)).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/117179 (Harley).
Harley teaches a footwear protector (footwear cover), comprising:
an elastic layer (body 102 which is made out of elastic neoprene material; at least see paragraphs 104,106));
an abrasion-resistant layer (kick pad 130; see paragraphs 94-96) coupled with the elastic layer;
a plurality of fastener layers coupled with the elastic layer (the body 102 includes an embodiment wherein the strap wings 144 are connected by hook and loop connectors 142; at least see paragraphs 42,48,69,80); and
a coupler (lace fastener 138, located on the underside of the kick pad 130, which fastens to any lacing on top of the footwear; see page 8, paragraph 77)  coupled with at least one of the layers and configured to couple with a portion of footwear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaggans ‘215 in view of WO 2015/117179 (Harley).
To the extent the one may find the neoprene as taught by Heaggans to not have elastic properties, the following rejection is applied.
Heaggans teaches a protector as claimed (see the rejection above) except for the layer is not elastic.  Harley teaches a similar footwear cover wherein the neoprene is elastic so as to facilitate stretching around the shoe to prevent movement during use; see paragraph 106.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neoprene layer of the footwear protector as taught by Heaggans with an elastic neoprene material, as taught by Harley, to prevent movement during use.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Although not claimed (the coupler being a hook); see US 1199236 and US 2104751 which teaches articles wrapped around footwear wherein one end has a hook to couple to the edge of the footwear and/or to an eyelet.  See col. 1, lines 38-44 of ‘236 and page 2, col. 1, lines 39-43 of ‘751.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556